DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered and are persuasive. The rejections of 5/25/2022 are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, 4, 5, 7, 11, 16 recites “a composite metal centrifugal slurry pump” in line 1-2. It is unclear if this is the same composite metal centrifugal slurry pump in claim 1. Suggested to change to “the composite metal centrifugal slurry pump”.
Claim 29 recites “one or more cavities” in line 2. It is unclear if this is the same one or more cavities in claim 23. Suggested to change to “the one or more cavities”.
Claim 36 recites “the region” in line 5. There is insufficient antecedent basis for this limitation in the claim. Suggested to change to “a region”.
Claim 36 recites “the region” in line 6. There is insufficient antecedent basis for this limitation in the claim. Suggested to change to “a region”.
Claim 39, 42-43 recites “A slurry pump impeller” in line 1. It is unclear if this is the same slurry pump impeller in claim 36. Suggested to change to “the slurry pump impeller”.
Claim 39 recites “a body portion” in  line 2. It is unclear if this is the same body portion in claim 36. Suggested to change to “the body portion”.
Claim 52 recites “the region” in line 5. There is insufficient antecedent basis for this limitation in the claim. Suggested to change to “a region”.
Claim 52 recites “the region” in line 6. There is insufficient antecedent basis for this limitation in the claim. Suggested to change to “a region”.
Claim 61 recites “the introduction of flow” in line 3. There is insufficient antecedent basis for this limitation in the claim. Suggested to change to “an introduction”.
Claim 61 recites “the exit” in line 4. There is insufficient antecedent basis for this limitation in the claim. Suggested to change to “an exit”.
Claim 62 recites “the region” in line 2. There is insufficient antecedent basis for this limitation in the claim. Suggested to change to “a region”.
Claim 63 recites “the region” in line 2. There is insufficient antecedent basis for this limitation in the claim. Suggested to change to “a region”.
Claim 65 recites “transition surface” in line 2. It is unclear if this is the same body portion in claim 61. Suggested to change to “the transition surface”.
Claim 66 recites the term “gradually” and is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 53-60 and 64 depend off on indefinite claims, therefore, rendering these claims indefinite. 
Allowable Subject Matter
Claims 1, 23-24, 26, 28 are allowed.
Claims 36 and 61 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2,4-5,7,11,16, 29, 39,42-43, 52, 62-63, 65-66 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims further define the cavities where the cavities extend through the body of the impeller and attach the wear resistant material in that manner. The closest prior art of Tieu et al. US 20150377246 shows that the material is attached to the top of the vanes and do not extend through the body portion of the vane. This is further explained in applicant’s argument made on 9/22/2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745

                                                                                                                    /COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745